IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


JOSHUA PAYNE,                                  : No. 28 EM 2022
                                               :
                    Petitioner                 :
                                               :
                                               :
             v.                                :
                                               :
                                               :
COMMON PLEAS COURT OF                          :
PHILADELPHIA COUNTY,                           :
                                               :
                    Respondent                 :


                                       ORDER



PER CURIAM

      AND NOW, this 6th day of October, 2022, the Application for Leave to File Original

Process is GRANTED, and the “Petition for Writ of Mandamus and Extraordinary Relief”

is DENIED.